7 N.Y.3d 804 (2006)
CHASKIE J. ROSENBERG, Appellant,
v.
METLIFE, INC., et al., Respondents.
Court of Appeals of New York.
Decided August 29, 2006.
Concur: Judges CIPARICK, ROSENBLATT, GRAFFEO, READ and R.S. SMITH. Taking no part: Chief Judge KAYE and Judge G.B. SMITH.
Certification of question by the United States Court of Appeals for the Second Circuit, pursuant to section 500.27 of the Rules of Practice of the Court of Appeals (22 NYCRR 500.27), accepted and the issues presented are to be considered after briefing and argument.